  Case 2:15-cr-00688-DSF Document 871-2 Filed 07/08/19 Page 1 of 7 Page ID #:4089

                                                                                   L O S A N G L L E S P O L JC E D E P A R T M E N T                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                                                                   2 ^£ i A - ^i                                -       ^ f ^ L 2 I ,^
                                                                                                                                                                                                                                                                                                                                                                                                P         PC ^                          IV E D



                                                                                                                                                                                                                                                                                                                                               p           0               Bo      x    3 0 15 8

C HA RLI E B E CK                                                                                                                                                                            G ^^ l ^ ^ l^                                                               7                                                                     Lo          s  An g e l e s                          C a lif         9 0 0 30

                                                                                                                                                                                                                               m^
                                                                                                                                                                                                                                                                                                                                                                                            ,




                                                                                                                                                                                              %r ^                                                             W
                                                                                                                                                                                                                                                                     x


C h ie f     o       f Po l i c e                                                                                                                                                                                  -                                                                                                                           T       e   le p h o n e :                       ( 2 1 3 ) 4 8 6 8 30 0
                                                                                                                                                                                                                                                                                                                                                                                                                            -




                                                                                                                                                                                                                                                                                                                                               F AX            :
                                                                                                                                                                                                                                                                                                                                                                           ( 2 13 ) 4 8 6 8 3 3 0
                                                                                                                                                                                                                                                                                                                                                                                                              -




                                                                                                                                                                                                                                                                                                                                               T DD:                       (8 77 ) 2 7 5 5 2 7 3          -




                                                                                                                                                                                                                                                                                                                                               Re f #                  ;       10 4

                                                                                                                                                                                         E R I C G A R C ET T I

                                                        Ail Dn                K AV 2 8 2 G15                                                92 1 5                                                                 M ay            o       r



       D         al e         :




                                                                                                                                   /^                                           S                                                  A 3 7
                                                                                                                                                                                                                                                       '




                                                                      D R N                    o   .
                                                                                                                                                            -
                                                                                                                                                                  ^                           '
                                                                                                                                                                                                       ^                   /

       D       e a r              R       e
                                               q       u e s     to r :



     Th              e        Re          c o r         d   s a n     d Id             e n         t i fi c a t i o n D i v i s i o n i s i n                                                              r e c eip                            t o f yo u r r e q u e st                                                   fo r bo t h        r e         po rt                       an       d p ho to gr                                a   ph   s


     u n             de r             th e a f o r e                  me n t io n                      e   d D R N                          u       m b           e r               E ffe              c   ti          v   e           Ju l y 1 2 0 1 7                  ,                      ,       w ith th              e a   pp      r o v a                l       o       f th         e     L           o s

     A       n            el e s                  C ity C             o   u n      c    il             th e L o s / u                           i
                                                                                                                                                        g   e    le     s       P o l ic               e       C           o   mmi                             ss        io      n     h   a s          d ir   e c       t e d th a t a f e e o f                                       $3 0 0 0 b e
                      g                                                                        ,




     c     h     a r              e   d for                 e a c     h       r ep o rt                 a n        d       a       fe   e           o   f $5 0 0 f o                                   r e ac                  h ph                        o    to            r e    qu        e s      t      Y        o u r   c o
                                                                                                                                                                                                                                                                                                                                        py     o       f th                e r e            p       o r       t is
                          g
     e     n c           lo   se          d


     P le             a se            r e s u            bm i t           a    r   e   q       u e s       t w i th a c he c k o                                                r        m        o n ey                       o       r       d   e r          i n the                    a   m            o u n       t o f   $5 00 f o r
                                                                                                                                                                                                                                                                                                                                        .                                  th e p ho to s

                                                                                                                                                                                                                                                   m       e n t a t th e a d d                                                         lo w
                                                                 y ab le to th                                 L                   A        ge l                        P               lic            D                                                                                                                        b
     r e              u   e   s       te d                  a                                          e           o s                  n                       e s             o                 e                    ep a rt                                                                                      r   e s s       e              :
             q                                     ,    p


                                                                                                                                                        L    o s          A     n            e    le       s           Po lic                      e           D      e          a r   tm e n t
                                                                                                                                                                                        g                                                                                    p
                                                                                                                                            Re              c o   r   ds             a n      d Id e                       n   t i fi c a t i o n                                    D iv i s i o              n


                                                                                                                                                                                         P O               .       B        o x                 3 0 15 8
                                                                                                                                                                      L     o       s    A        n    g       e       le      s   ,
                                                                                                                                                                                                                                               CA                        90 0 3 0


    If y o                u           h   a v e             an    y   q       u e s     tio n s                ,   pl      e a se               c o n             t a c t th e R e t r i ev a l a                                                                    n       d D iss                e       m in        a   tio n U n it s u p e rv iso r a t

    (2 13                 )       4 86             -
                                                       8 30 0


    V e          r
                      y tr            u       ly y          o u r s   ,




    C H A R L IE B E C K
    C h ie f                      o   f Po lic                   e




                                                                                                           p                   yp           M
   T ER RY                                    L         C A R TER                          ,       Po lic              e       A d m i n i s tr                             a   to       r


   C     o     mma                        n    d i n g O f f ic e r
   R     e c o            r   ds              a n d I d e n t i fi c                    a      ti o        n       D i         v   is io            n




   En        c       lo       su      r e




                                                                                                                                                                                                                                                                                                                                                                                                                   OC   V fi l l    .
                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                            lO A




                                                                                                                           A N          E   QU          A L E M P L O Y M E N T O P P O RT U N IT Y                                                                              E M P LO Y E R

                                                                                                                                                                                        w w       iv       LA P D O                    n       lin     e       o r    g
                                                                                                                                                                                                                       '




                                                                                                                                                                                     w w w j           .       o       m LA P D                            c o       m
Case 2:15-cr-00688-DSF Document 871-2 Filed 07/08/19 Page 2 of 7 Page ID #:4090
Case 2:15-cr-00688-DSF Document 871-2 Filed 07/08/19 Page 3 of 7 Page ID #:4091
Case 2:15-cr-00688-DSF Document 871-2 Filed 07/08/19 Page 4 of 7 Page ID #:4092
Case 2:15-cr-00688-DSF Document 871-2 Filed 07/08/19 Page 5 of 7 Page ID #:4093
Case 2:15-cr-00688-DSF Document 871-2 Filed 07/08/19 Page 6 of 7 Page ID #:4094
Case 2:15-cr-00688-DSF Document 871-2 Filed 07/08/19 Page 7 of 7 Page ID #:4095
